Exhibit 10.41

AGREEMENT AND RELEASE

This AGREEMENT AND RELEASE (hereinafter referred to as “Agreement”) is made and
entered into this 2nd day of March, 2010, by and between Richard H. Chibnall
(hereinafter “Releasee”), on his/her own behalf and KV PHARMACEUTICAL COMPANY
(hereinafter “KV”).

WHEREAS Releasee’s employment ended on February 19, 2010, and he/she has
received all contractual benefits due; and

WHEREAS KV is desirous of providing Releasee severance benefits in exchange for
the promises he/she makes herein; and

WHEREAS it is the desire of the parties, among other things, to resolve any
inchoate disputes between the parties relating to the terms of his/her
employment and severance therefrom, and to provide payments to Releasee in
exchange for which he/she makes certain pledges specified below;

NOW THEREFORE, in consideration of the promises and the covenants and
representations made herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

1. Releasee hereby releases and relinquishes any and all claim of right to
employment with, reinstatement, recall, seniority and any right to future
employment with KV and any and all entities owning or owned by KV and any
successors or assigns to KV.

 

1



--------------------------------------------------------------------------------

2. Releasee hereby releases KV and any and all entities owning or owned by KV
and any successors or assigns to KV from any and all claims arising out of
his/her previous employment with KV including, but not limited to, any claims in
the nature of claims for any tort and/or compensatory damages arising out of any
act alleged to have occurred or not occurred during his/her employment
relationship including but not limited to any and all claims for damages under
the Age Discrimination in Employment Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1886, as amended, the Civil Rights Act of 1991,
the Employee Retirement Income Security Act of 1974, the Fair Labor Standards
Act, the Worker Adjustment and Retraining Notification Act, and any and all
claims generally arising from either Titles 29 or 42 of the United States Code,
as well as but not limited to, any right, claim or cause of action, under the
laws of the State of Missouri, the Missouri Human Rights Act, Chapter 213,
RSMo., the Missouri Service Letter Statute, Chapter 290.140, RSMo., as well as
all actions arising under federal, state or local law or regulation and all
actions at common law, including contract claims and tort claims at common law,
such as, but not limited to, defamation. Releasee further releases KV from any
and all claims arising as a result of the circumstances leading to and
Releasee’s severance from employment.

Other than as required by law or under power of subpoena, Releasee agrees not to
assist, provide information acquired up to the date of this Agreement, aid, or
in any way cooperate with anyone seeking to pursue claims against or otherwise
litigate or initiate or file any claims or actions against KV other than claims
advanced under the auspices of an Equal Employment Opportunity Commission
(“EEOC”) investigation, hearing or proceeding. Specifically, Releasee agrees not
to volunteer, provide information acquired up to the date of this Agreement, or
cooperate with anyone intending to pursue any claim against KV other than claims
advanced in an EEOC investigation, hearing or proceeding. Releasee agrees that
he/she will not provide any third party with any information, statements, or
anything else acquired up until the date of this Agreement which would be
considered assistance to them in their efforts to pursue claims, other than
claims advanced in an EEOC investigation, hearing or proceeding, against KV,
whether in tort or in contract or pursuant to any other applicable theory of law
or equity.

 

2



--------------------------------------------------------------------------------

3. By execution of this Agreement, Releasee expressly waives any and all rights
or claims arising under the Age Discrimination in Employment Act of 1967
(“ADEA”) and:

(a) Releasee acknowledges that his/her waiver of rights or claims arising under
the ADEA is in writing and is understood by Releasee;

(b) Releasee expressly understands that this waiver refers to rights or claims
arising under the ADEA;

(c) Releasee expressly understands that by execution of this Agreement, Releasee
does not waive any rights or claims under the ADEA that may arise after the date
the waiver is executed;

(d) Releasee acknowledges that the waiver of his/her rights or claims arising
under the ADEA is in exchange for the consideration provided for and stated
herein, which is beyond that to which Releasee is entitled, which is necessarily
stated for ADEA and OWBPA purposes;

(e) Releasee acknowledges that KV expressly advised him/her on February 11, 2010
to consult with an attorney of his/her choosing prior to executing this
Agreement;

(f) Releasee has been advised by KV that he/she is given a period not less than
twenty-one (21) days from the date of receipt of this document, within which to
consider this Agreement.

(g) Releasee acknowledges he/she has been advised by KV that he/she is entitled
to revoke (in the event she executes this Agreement) his/her waiver of rights or
claims arising under the ADEA within seven (7) days after executing this
Agreement and that said waiver will not and does not become effective or
enforceable until the seven (7) day revocation period has expired;

 

3



--------------------------------------------------------------------------------

(h) Releasee understands that this waiver is not requested in connection with an
exit incentive or other employment termination program;

(i) The parties agree that should Releasee exercise his/her right to revoke the
waiver under subparagraph (h) hereof, this entire Agreement and its obligations
are null and void and of no effect; and

(j) Releasee acknowledges, notwithstanding any other provision of this Agreement
to the contrary, that no sums or benefits due him/her hereunder shall be paid or
provided until the revocation period specified in subparagraph (g) hereof has
expired or has been waived.

4. In accordance with the KV Pharmaceutical Company Employment and Confidential
Information Agreement dated December 22, 1995, as amended, (the “Employment
Agreement”) KV agrees to make severance payments to Releasee under Section 5(B)
of the Amendment dated April 1, 2005. In exchange for all the promises made by
Releasee under this Agreement and Release, KV further agrees to amend the
Employment Agreement to exclude from the six month delay in the commencement of
the payment of severance benefits, any severance that is excepted from the
coverage of Section 409A of the Internal Revenue Code and additionally shall pay
to Releasee the equivalent of one month of salary in the amount of $21,021, less
standard withholdings, such amount to be paid at the end of the month in the
month immediately following the last month in which payments are made pursuant
to Releasee under the Employment Agreement. KV further agrees that upon inquiry
from any potential employer or other legitimate inquiry, no statement shall be
made concerning his/her period of employment or conclusion thereof, except to
state the dates of his/her employment and the title of his/her last position.

 

4



--------------------------------------------------------------------------------

5. The Parties above named to this Agreement and Release agree that this
Agreement and Release shall be considered confidential and shall not be
disclosed, mentioned or uttered to any person or organization in any manner
whatsoever except that Releasee may make the terms of this Agreement known to
assure his/her compliance with the law, and except as otherwise provided by law.

6. This Agreement and Release reflects the Parties’ entire Agreement, and it
merges all prior and existing Agreements, representations and understandings
between the Parties.

7. The laws of the State of Missouri shall govern the interpretation of this
Agreement and Release.

8. Releasee acknowledges he/she has read the provisions of this Agreement and
Release, that the only consideration for his/her signing this Agreement and
Release are the terms stated above, that no other promise or agreement of any
kind has been made to him/her by any person or entity whatsoever to cause
him/her to sign this Agreement and Release, that he/she is competent to execute
this Agreement and Release, that he/she hereby is advised to and has reviewed
this Agreement and Release with his/her attorney unless he/she waives this right
and fully understands its meaning and intent, and that he/she agrees to all of
its terms of his/her own free will.

IN WITNESS OF THIS AGREEMENT AND RELEASE, THE PARTIES HAVE EXECUTED IT BELOW.

 

By:  

/s/ Richard H. Chibnall

     

3/2/2010

        Date KV PHARMACEUTICAL COMPANY       By:  

/s/ Janice C. Forsyth

     

3/18/10

 

Janice C. Forsyth

      Date

 

5